Citation Nr: 1210679	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-23 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1966. 

This case arises to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that declined to reopen a claim for service connection for post-traumatic stress disorder (hereinafter: PTSD). 

In December 2010, the Board determined that new and material evidence had been submitted.  The Board reopened the claim and then remanded it for development. 


FINDINGS OF FACT

1.  The Veteran is not a combat veteran.

2.  A diagnosis of PTSD due to a non-combat stressor has been offered.

3.  The existence of a PTSD stressor has been independently verified.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

The Veteran's service treatment reports reflect no treatment relevant to the PTSD claim.  His Form DD-214 reflects three months and 17 days of foreign service.  The DD Form-214 does not reflect that the Veteran received a military decoration that conclusively establishes participation in combat.  

Other personnel records reflect that the Veteran served in a foreign location in a temporary duty (TDY) status from July 2 to October 16, 1965.  The PTSD claim is based on alleged stressful events that occurred in the Dominican Republic during that time-frame.  

VA examined the Veteran for PTSD in April 2005.  That report mentions fear and panic attacks due to recollections of hostile action while serving in the Dominican Republic.  The Veteran admitted to nightmares, flashbacks, and depression since military service, with no period of remission.  The Axis I diagnoses were PTSD and major depressive disorder, moderate.  Various VA mental health reports dated since April 2005 continue to note PTSD and major depressive disorder.

The Veteran has submitted various stressor statements in response to VA requests for information.  In February 2007, the Veteran reported having been left alone off-base in the Dominican Republic while three service comrades apparently stranded him in a village.

In June 2010, the Veteran testified before the undersigned Veterans Law Judge that he served in the Dominican Republic from July to November 1965.  He testified that that one of his stressors was getting separated from a travel group in the Dominican Republic and then spending the night alone.  He testified that another stressor was working on a roof-top air conditioner while snipers fired upon the area.  One person was shot and after that, the Veteran was evacuated from that area.

During the hearing before the undersigned Veterans Law Judge, the Veteran submitted articles taken from Naval History and Heritage Command website.  These articles tend to corroborate the Veteran's claimed PTSD stressors.  

The articles cover U.S. intervention in the Dominican Republic in 1965.  According to the articles, political unrest erupted into armed violence in the Dominican Republic and an attempt was made to overthrow the government on April 24, 1965.  U. S. intervention ensued and by mid-May over 28,000 U.S. military personnel were shipped there.  Throughout the summer of 1965, sporadic small arms fire and concerted attacks constantly disrupted the peace-process.  By the close of fiscal year 1965 (September 30, 1965) 24 U.S. servicemen had been killed there and another 156 had been wounded.  See Department of Defense, Annual Report for Fiscal Year 1965. (Washington, Government Printing Office, 1967).  

In January 2011, the Veteran again reported that his PTSD stressor was being left alone in a village in the Dominican Republic over night.  

The Veteran underwent a VA PTSD compensation examination in May 2011.  After iterating his stressors to the examiner, the examiner offered Axis I diagnoses of PTSD, moderate major depressive disorder, and alcohol abuse in long-term remission.  The clinical psychologist explained that the Veteran's substance abuse was a way of coping with PTSD symptoms and depression was a secondary manifestation of PTSD, rather than a separate disability.  In a June 1, 2011-dated summary, the clinical psychologist offered a summary saying, "PTSD is most likely caused by or a result of exposure to combat stress related to his military service and resultant fear of hostile military or terrorist activity." 

The above-mentioned examination report and summary was offered without the benefit of a claims file review.  Upon review of the claims file, on June 9, 2011, the VA clinical psychologist found inconsistency in the reported stressors and then decided that it is unlikely that PTSD was "...caused by or a result of combat stress related to his military service."  

In weighing the recent medical opinions, it is significant to note that the clinical psychologist has not determined that the Veteran does not have PTSD due to military service.  Rather, the psychologist has stated that the Veteran's claim of combat was recently called into question by inconsistencies in his reported combat stressor and therefore his PTSD is not combat-related.  

The above-mentioned medical opinions are persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

Because this is not a combat claim, the Veteran's reported PTSD stressor must be corroborated.  According to 38 C.F.R. § 3.304 (f) [excerpt]:

  Service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, his lay testimony-alone-may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of his service.  

See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In this case, the existence of the claimed non-combat stressor has been adequately corroborated by credible supporting evidence.  The Veteran feared for his life while serving in the Dominican Republic.  His personnel records suggest that he did serve there during the claimed time period.  Independent evidence reflects that many servicemen were killed or wounded during the time that the Veteran served there.  

The Board must also address the competency, credibility, and probative value of the lay testimony.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay testimony is competent with respect to observance of symptoms readily observable.  The discrepancies in the claimed stressors, of which the recent VA examiner expressed concern, do not appear to be significant.  Thus, the testimony is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  

Moreover, the Veteran's testimony supports the diagnosis offered by the psychologist.  Thus, the Veteran's testimony must also be accorded some weight in the matter.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for PTSD must therefore be granted.  


ORDER

Service connection for PTSD is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


